WARD, Circuit Judge
(dissenting). A release under seal cannot be contradicted by one party as against the other, or "as against a third party who has been prejudiced by relying upon it, as, for instance, in this case, against the Stock Exchange or Stock Exchange creditors for whose benefit the release was executed. But obviously both parties to a release may agree that between themselves it really meant something different from what it said. In this case, for instance, if there had been no bankruptcy, Eliot Atwater and his father, Edward S. Atwater, could have agreed that the release, though general was made for the benefit -of the Stock Exchange creditors only, and that the transaction was as between themselves a loan by the father of the price of the seat to the son. If that was the fact, no other creditor of Eliot Atwater could prevent his father from recovering and collecting a judgment from him for the amount of the loan. So, if Eliot Atwater had died, any admission by him to this effect could have been availed of by his father. Sterling v. Chapin, 185 N. Y. 395, 78 N. E. 158.
On the other hand, any creditor of Eliot who had relied upon the release, and who would be prejudiced by its being contradicted, might insist upon its literal enforcement as to him. This is on the ground of estoppel. . But there is no evidence whatever in .this case that any *283creditor of the firm or of Eliot Atwater individually did so rely, or even know of the existence of the release, and I think there can be no estoppel in favor of the trustee in bankruptcy representing the creditors in general. It is to be noted that Edward S. Atwater is not claiming title to the bankrupt’s seat, or to its proceeds, but is simply asking to prove his claim for money loaned to the bankrupt. I think the proof of claim should be allowed, and if in the course of the bankruptcy proceedings the trustee can show that any creditor or creditors, by relying on the release, have been prejudiced, relief may be given to them.